

117 HR 4210 IH: Disaster Reforestation Act
U.S. House of Representatives
2021-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4210IN THE HOUSE OF REPRESENTATIVESJune 28, 2021Ms. Sewell (for herself and Mr. Carter of Georgia) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a special rule for certain casualty losses of uncut timber.1.Short titleThis Act may be cited as the Disaster Reforestation Act.2.Casualty losses of uncut timber(a)In generalSection 165(b) of the Internal Revenue Code of 1986 is amended—(1)by striking For purposes of subsection (a) and inserting the following:(1)In generalFor purposes of subsection (a), and(2)by adding at the end the following new paragraph:(2)Special rule for casualty loss of uncut timber(A)In generalIn the case of the loss of any uncut timber from fire, storm, insects, invasive species, drought, or other casualty, or from theft, the basis for determining the amount of the deduction for such loss (as otherwise determined under paragraph (1)) shall not be less than the excess of—(i)the value of such uncut timber determined immediately before such loss was sustained, over(ii)the salvage value of such timber.(B)Appraisal methodsWith respect to the appraisal of a timber casualty loss described in subparagraph (A)—(i)the appraisal valuation date shall be not later than 1 year after the casualty loss; and(ii)the appraisal shall—(I)conform to the Uniform Standards of Professional Appraisal Practice (USPAP);(II)be limited to the value of the lost timber; and(III)be completed by a Federal- or State-certified appraiser.(C)Exclusion of timber not held for saleSubparagraph (A) shall not apply to any timber unless such timber is held for the purpose of being cut and sold in connection with a trade or business that is not a passive activity within the meaning of section 469.(D)Inclusion of pre-merchantable timberFor purposes of this paragraph, the term uncut timber shall not fail to include pre-merchantable timber.(E)Reforestation requirementSubparagraph (A) shall not apply unless the uncut timber subject to the loss is reforested (with hardwoods, softwoods, or any combination thereof) by planting, seeding, or appropriate site preparation, not later than the close of the 5-year period beginning on the date of such loss..(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.